Title: From George Washington to John Sinclair, 10 July 1795
From: Washington, George
To: Sinclair, John


          
            Sir,
            Philadelphia 10th July 1795
          
          I could not omit so favorable an opportunity, as the departure of Mr Strickland affords me, of presenting my best respects to you; and my sincere thanks for the views of Agriculture in the different counties of Great Britain, which you have had the goodness to send me. and for the Diploma (received by the hands of Mr Jay) admitting me a foreign honorary member of the board of Agriculture.
          
          For this testimony of the attention of that body; and for the honor it has conferred on me, I have a high sense; in communicating of which to the board, I shall rely more on your goodness than on any expression of mine, to render it acceptable.
          From the first intimation you were pleased to give me of this Institution, I conceived the most favorable ideas of its utility; and the more I have seen, & reflected on the plan since, the more convinced I am of its importance, in a national point of view, not only to your own country, but to all others which are not too much attached to old & bad habits to forsake them and to new countries that are just beginning to form systems for the improvement of their husbandry.
          Mr Strickland has not been idle since he came to this country. To him, therefore, for a description of the climate; the soil; the agriculture, and improvements generally; the modes of carrying them on; the produce of the land; the draught cattle; domestic animals; and the farming implements which are used by our people in the Eastern and middle States, through which he has passed, I shall refer you. Nothing, I believe, has escaped his observation that merited notice.
          You will add to the obligations already conferred on me, by directing your Bookseller to supply me regularly with all such proceedings of the board as are intended for the public; and when they are in a fit state for it, that they may be neatly bound. To this request, I pray he may be desired to add the cost, which shall be paid at sight, to his order here, or remitted to him, as may be most convenient and agreeable to himself. ⟨With very great esteem and respect I have the honor, to be, Sir Yr most Obedt and obliged Hble Servt
          
            Go: Washington⟩
          
        